                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          DONTE McCLELLON,                                 CASE NO. C18-0817-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          OPTIONSHOUSE,

13                             Defendant.
14

15          The Court, having reviewed Plaintiff’s motion and application for leave to appeal in
16   forma pauperis (“IFP”) (Dkt. No. 38), the Report and Recommendation (Dkt. No. 43) of the
17   Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining record, does
18   hereby find and ORDER:
19          (1) The Court ADOPTS the Report and Recommendation (Dkt. No. 43).
20          (2) Plaintiff’s motion and application to appeal IFP (Dkt. No. 38) is DENIED as Plaintiff
21          has not brought his appeal in good faith.
22          (3) The Clerk is directed to send copies of this order to Plaintiff, to Judge Tsuchida, and
23          the Ninth Circuit Court of Appeals.
24          //
25          //
26          //


     ORDER
     C18-0817-JCC
     PAGE - 1
 1          DATED this 30th day of April 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0817-JCC
     PAGE - 2
